Citation Nr: 0611913	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-22 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include retropatellar pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1992 to June 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously before the Board and was 
remanded in November 2005.


FINDINGS OF FACT

The medical evidence shows relevant in-service bilateral knee 
symptoms, a current diagnosis of retropatellar pain syndrome 
and a competent opinion linking the veteran's current 
bilateral knee disability to service.


CONCLUSION OF LAW

Service connection for a bilateral knee disability, diagnosed 
as retropatellar pain syndrome, is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2005).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The evidence of record shows that the veteran reported a knee 
condition at his preinduction examination; however, the 
clinical evaluation of his knees at that time was normal.  
The veteran's service medical records show that he reported 
bilateral knee pain in 1993 while on active duty.  The 
veteran was discharged from service in June 1995.  

Following receipt of his current claim, the RO afforded the 
veteran a VA examination April 2003, which resulted in a 
diagnosis of bilateral retropatellar pain syndrome.  Pursuant 
to a November 2005 Board remand, the claims file was returned 
to the physician who performed the April 2003 examination for 
a nexus opinion.  The physician reviewed the record and 
reported that there is no evidence of record to suggest that 
the veteran had a bilateral knee disability prior to his 
active duty service.  The clinician further noted that the 
records show that a bilateral knee disability was present 
during service.  The physician concluded that the veteran 
manifested retropatellar pain syndrome while on active duty 
and that the veteran's current retropatellar pain syndrome is 
directly related to his active duty service.  There is no 
contrary opinion of record.  

The RO denied the veteran's claim on the basis that the 
veteran's bilateral knee pain alone is not a disability for 
VA compensation purposes.  There must be a diagnosed 
disability in order for VA compensation benefits to be 
awarded.  VA does not generally grant service connection for 
pain alone, without an identified underlying basis for the 
symptom.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated 
in part on other grounds.  However, the Board does not concur 
with the RO's finding of no current bilateral knee 
disability.  A review of the April 2003 VA examination report 
and a subsequent addendum to that evaluation makes it clear 
that the physician who examined the veteran diagnosed a 
chronic bilateral knee disability, to include not only noting 
the history of recurrent bilateral knee pain upon activities 
in the subjective part of the examination report but also 
specifically recording retropatellar pain syndrome (emphasis 
added) under the heading "diagnosis" in the same 
examination report.  

In summary, the medical evidence shows relevant in-service 
bilateral knee symptoms, a current diagnosis of retropatellar 
pain syndrome and a competent opinion linking the veteran's 
current bilateral knee disability to service.  Accordingly, 
service connection for a bilateral knee disability, diagnosed 
as retropatellar pain syndrome is warranted.


ORDER

Service connection for retropatellar pain syndrome is 
granted.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


